Exhibit 10.3

ZORAN CORPORATION

AMENDED AND RESTATED

1995 EMPLOYEE STOCK PURCHASE PLAN

(As Amended Through June 29, 2001)

             1.          Establishment, Purpose and Term of Plan.

                           1.1        Establishment.  The Zoran Corporation 1995
Employee Stock Purchase Plan was initially established effective December 14,
1995 (the “Effective Date”), the effective date of the initial registration by
the Company of its Stock under Section 12 of the Exchange Act (the “Initial
Plan”).  The Initial Plan was amended and restated in its entirety as the Zoran
Corporation Amended and Restated 1995 Employee Stock Purchase Plan (the “Plan”)
effective as of the date of commencement of the first Offering under the Plan
following approval of the Plan by the stockholders of the Company on June 6,
1996.

                           1.2        Purpose.  The purpose of the Plan to
provide Eligible Employees of the Participating Company Group with an
opportunity to acquire a proprietary interest in the Company through the
purchase of Stock.  The Company intends that the Plan shall qualify as an
“employee stock purchase plan” under Section 423 of the Code (including any
amendments or replacements of such section), and the Plan shall be so construed.

                           1.3        Term of Plan.  The Plan shall continue in
effect until the earlier of its termination by the Board or the date on which
all of the shares of Stock available for issuance under the Plan have been
issued.

             2.          Definitions and Construction.

                           2.1        Definitions.  Any term not expressly
defined in the Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein.  Whenever used herein, the following terms
shall have their respective meanings set forth below:

                                        (a)         “Board” means the Board of
Directors of the Company.  If one or more Committees have been appointed by the
Board to administer the Plan, “Board” also means such Committee(s).

                                        (b)        “Code” means the Internal
Revenue Code of 1986, as amended, and any applicable regulations promulgated
thereunder.

                                        (c)         “Committee” means a
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board.  Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.

                                        (d)        “Company” means Zoran
Corporation, a Delaware corporation, or any successor corporation thereto.

                                        (e)         “Compensation” means, with
respect to an Offering Period under the Plan, all amounts paid in cash in the
form of base salary during such Offering Period before deduction for any
contributions to any plan maintained by a Participating Company and described in
Section 401(k) or Section 125 of the Code.  Compensation shall not include
commissions, overtime, bonuses, annual awards, other incentive payments, shift
premiums, reimbursements of expenses, allowances, long-term disability, workers’
compensation or any amount deemed received without the actual transfer of cash
or any amounts directly or indirectly paid pursuant to the Plan or any other
stock purchase or stock option plan.

                                        (f)         “Eligible Employee” means an
Employee who meets the requirements set forth in Section 5 for eligibility to
participate in the Plan.

                                        (g)        “Employee” means any person
treated as an employee (including an officer or a Director who is also treated
as an employee) in the records of a Participating Company and for purposes of
Section 423 of the Code; provided, however, that neither service as a Director
nor payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.

                                        (h)        “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                                        (i)          “Fair Market Value” means,
as of any date, if there is then a public market for the Stock, the closing
price of a share of Stock (or the mean of the closing bid and asked prices of a
share of Stock if the Stock is so reported instead) as reported on the National
Association of Securities Dealers Automated Quotation (“NASDAQ”) System, the
NASDAQ National Market System or such other national or regional securities
exchange or market system constituting the primary market for the Stock.  If the
relevant date does not fall on a day on which the Stock is trading on NASDAQ,
the NASDAQ National Market System or other national or regional securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Stock was so traded prior to the
relevant date, or such other appropriate day as shall be determined by the
Board, in its sole discretion.  If there is then no public market for the Stock,
the Fair Market Value on any relevant date shall be as determined by the Board
without regard to any restriction other than a restriction which, by its terms,
will never lapse.  Notwithstanding the foregoing, the Fair Market Value per
share of Stock on the Effective Date shall be deemed to be the public offering
price set forth in the final prospectus filed with the Securities and Exchange
Commission in connection with the initial public offering of the Stock.

                                        (j)          “Offering” means an
offering of Stock as provided in Section 6.

                                        (k)         “Offering Date” means, for
any Offering Period, the first day of such Offering Period.

                                        (l)          “Offering Period” means a
period determined in accordance with Section 6.1.

                                        (m)        “Parent Corporation” means
any present or future “parent corporation” of the Company, as defined in Section
424(e) of the Code.

                                        (n)        “Participant” means an
Eligible Employee participating in the Plan.

                                        (o)        “Participating Company” means
the Company or any Parent Corporation or Subsidiary Corporation which the Board
determines should be included in the Plan.  The Board shall have the sole and
absolute discretion to determine from time to time what Parent Corporations or
Subsidiary Corporations shall be Participating Companies.

                                        (p)        “Participating Company Group”
means, at any point in time, the Company and all other corporations collectively
which are then Participating Companies.

                                        (q)        “Purchase Date” means, for
any Purchase Period, the last day of such Purchase Period.

                                        (r)         “Purchase Period” means a
period determined in accordance with Section 6.2.

                                        (s)         “Purchase Price” means the
price at which a share of Stock may be purchased pursuant to the Plan, as
determined in accordance with Section 9.

                                        (t)         “Purchase Right”  means an
option pursuant to the Plan to purchase such shares of Stock as provided in
Section 8 which may or may not be exercised during an Offering Period.  Such
option arises from the right of a Participant to withdraw such Participant’s
accumulated payroll deductions not previously applied to the purchase of Stock
under the Plan (if any) and terminate participation in the Plan or any Offering
therein at any time during an Offering Period.

                                        (u)        “Stock” means the common
stock, par value $0.001, of the Company, as adjusted from time to time in
accordance with Section 4.2.

                                        (v)        “Subsidiary Corporation”
means any present or future “subsidiary corporation” of the Company, as defined
in Section 424(f) of the Code.

                           2.2        Construction.  Captions and titles
contained herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural, the plural shall include the
singular, and use of the term “or” shall include the conjunctive as well as the
disjunctive.

             3.          Administration.  The Plan shall be administered by the
Board, including any duly appointed Committee of the Board.  All questions of
interpretation of the Plan or of any Purchase Right shall be determined by the
Board and shall be final and binding upon all persons having an interest in the
Plan or such Purchase Right.  Subject to the provisions of the Plan, the Board
shall determine all of the relevant terms and conditions of Purchase Rights
granted pursuant to the Plan; provided, however, that all Participants granted
Purchase Rights pursuant to the Plan shall have the same rights and privileges
within the meaning of Section 423(b)(5) of the Code.  All expenses incurred in
connection with the administration of the Plan shall be paid by the Company.

             4.          Shares Subject to Plan.

                           4.1        Maximum Number of Shares Issuable. 
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan shall be five hundred fifty
thousand (550,000) and shall consist of authorized but unissued or reacquired
shares of the Stock, or any combination thereof.  If an outstanding Purchase
Right for any reason expires or is terminated or canceled, the shares of Stock
allocable to the unexercised portion of such Purchase Right shall again be
available for issuance under the Plan.

                           4.2        Adjustments for Changes in Capital
Structure.  In the event of any stock dividend, stock split, reverse stock
split, recapitalization, combination, reclassification or similar change in the
capital structure of the Company, or in the event of any merger (including a
merger effected for the purpose of changing the Company’s domicile), sale of
assets or other reorganization in which the Company is a party, appropriate
adjustments shall be made in the number and class of shares subject to the Plan,
to the Offering Share Limit set forth in Section 8.1 and to each Purchase Right
and in the Purchase Price.

             5.          Eligibility.

                           5.1        Employees Eligible to Participate.  Any
Employee of a Participating Company is eligible to participate in the Plan
except the following:

                                        (a)         Employees who are
customarily employed by the Participating Company Group for twenty (20) hours or
less per week;

                                        (b)        Employees who are customarily
employed by the Participating Company Group for not more than five (5) months in
any calendar year; and

                                        (c)         Employees who own or hold
options to purchase or who, as a result of participation in the Plan, would own
or hold options to purchase, stock of the Company or of any Parent Corporation
or Subsidiary Corporation possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of such corporation
within the meaning of Section 423(b)(3) of the Code.

                           5.2        Leased Employees Excluded. 
Notwithstanding anything herein to the contrary, any individual performing
services for a Participating Company solely through a leasing agency or
employment agency shall not be deemed an “Employee” of such Participating
Company.

             6.          Offerings.

                           6.1        Offering Periods.  Except as otherwise set
forth below, the Plan shall be implemented by sequential Offerings of
approximately twenty-four (24) months duration (an “Offering Period”); provided,
however that the first Offering Period shall commence on the Effective Date and
end on October 31, 1997 (the “Initial Offering Period”).  Subsequent Offerings
shall commence on the first days of May and November of each year and end on the
last days of the second April and October, respectively, occurring thereafter. 
Notwithstanding the foregoing, the Board may establish a different term for one
or more Offerings or different commencing or ending dates for such Offerings;
provided, however, that no Offering may exceed a term of twenty-seven (27)
months.  An Employee who becomes an Eligible Employee after an Offering Period
has commenced shall not be eligible to participate in such Offering but may
participate in any subsequent Offering provided such Employee is still an
Eligible Employee as of the commencement of any such subsequent Offering. 
Eligible Employees may not participate in more than one Offering at a time.  In
the event the first or last day of an Offering Period is not a business day, the
Company shall specify the business day that will be deemed the first or last
day, as the case may be, of the Offering Period.

                           6.2        Purchase Periods.  Each Offering Period
shall consist of four (4) consecutive purchase periods of approximately six (6)
months duration (individually, a “Purchase Period”).  The Purchase Period
commencing on the Offering Date of the Initial Offering Period shall end on
April 30, 1996.  A Purchase Period commencing on the first day of May shall end
on the last day of the next following October.  A Purchase Period commencing on
the first day of November shall end on the last day of the next following
April.  Notwithstanding the foregoing, the Board may establish a different term
for one or more Purchase Periods or different commencing or ending dates for
such Purchase Periods.  In the event the first or last day of a Purchase Period
is not a business day, the Company shall specify the business day that will be
deemed the first or last day, as the case may be, of the Purchase Period.

                           6.3        Governmental Approval; Stockholder
Approval.  Notwithstanding any other provision of the Plan to the contrary, any
Purchase Right granted pursuant to the Plan shall be subject to (a) obtaining
all necessary governmental approvals or qualifications of the sale or issuance
of the Purchase Rights or the shares of Stock and (b) obtaining stockholder
approval of the Plan.  Notwithstanding the foregoing, stockholder approval shall
not be necessary in order to grant any Purchase Right granted in the Plan’s
Initial Offering Period; provided, however, that the exercise of any such
Purchase Right shall be subject to obtaining stockholder approval of the Plan.

             7.          Participation in the Plan.

                           7.1        Initial Participation.  An Eligible
Employee shall become a Participant on the first Offering Date after satisfying
the eligibility requirements of Section 5 and delivering to the Company’s
payroll office or other office designated by the Company not later than the
close of business for such office on the last business day before such Offering
Date (the “Subscription Date”) a subscription agreement indicating the
Employee’s election to participate in the Plan and authorizing payroll
deductions.  An Eligible Employee who does not deliver a subscription agreement
to the Company’s payroll or other designated office on or before the
Subscription Date shall not participate in the Plan for that Offering Period or
for any subsequent Offering Period unless such Employee subsequently enrolls in
the Plan by filing a subscription agreement with the Company by the Subscription
Date for such subsequent Offering Period.  The Company may, from time to time,
change the Subscription Date as deemed advisable by the Company in its sole
discretion for proper administration of the Plan.

                           7.2        Continued Participation.  A Participant
shall automatically participate in the Offering Period commencing immediately
after the final Purchase Date of each Offering Period in which the Participant
participates until such time as such Participant (a) ceases to be an Eligible
Employee, (b) withdraws from the Plan pursuant to Section 13.2 or (c) terminates
employment as provided in Section 14.  If a Participant automatically may
participate in a subsequent Offering Period pursuant to this Section 7.2, then
the Participant is not required to file any additional subscription agreement
for such subsequent Offering Period in order to continue participation in the
Plan.   However, a Participant may file a subscription agreement with respect to
a subsequent Offering Period if the Participant desires to change any of the
Participant’s elections contained in the Participant’s then effective
subscription agreement.

             8.          Right to Purchase Shares.

                           8.1        Purchase Right.  Except as set forth
below, during an Offering Period each Participant in such Offering Period shall
have a Purchase Right consisting of the right to purchase that number of whole
shares of Stock arrived at by dividing Fifty Thousand Dollars ($50,000) by the
Fair Market Value of a share of Stock on the Offering Date of such Offering
Period; provided, however, that such number shall not exceed 5,000 shares (the
“Offering Share Limit”).  Shares of Stock may only be purchased through a
Participant’s payroll deductions pursuant to Section 10.

                           8.2        Pro Rata Adjustment of Purchase Right. 
Notwithstanding the foregoing, if the Board shall establish an Offering Period
of less than twenty-three and one-half (23½) months in duration or more than
twenty-four and one-half (24½) months in duration, (a) the dollar amount in
Section 8.1 shall be determined by multiplying $2,083.33 by the number of months
in the Offering Period and rounding to the nearest whole dollar, and (b) the
Offering Share Limit shall be determined by multiplying 208.33 shares by the
number of months in the Offering Period and rounding to the nearest whole
share.  For purposes of the preceding sentence, fractional months shall be
rounded to the nearest whole month.

             9.          Purchase Price.  The Purchase Price at which each share
of Stock may be acquired in a given Offering Period pursuant to the exercise of
all or any portion of a Purchase Right granted under the Plan shall be set by
the Board; provided, however, that the Purchase Price shall not be less than
eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a share
of Stock on the Offering Date of the Offering Period, or (b) the Fair Market
Value of a share of Stock on the Purchase Date of the Offering Period.  Unless
otherwise provided by the Board prior to the commencement of an Offering Period,
the Purchase Price for that Offering Period shall be eighty-five percent (85%)
of the lesser of (a) the Fair Market Value of a share of Stock on the Offering
Date of the Offering Period, or (b) the Fair Market Value of a share of Stock on
the Purchase Date of the Offering Period.

             10.        Accumulation of Purchase Price through Payroll
Deduction.  Shares of Stock which are acquired pursuant to the exercise of all
or any portion of a Purchase Right for an Offering Period may be paid for only
by means of payroll deductions from the Participant’s Compensation accumulated
during the Offering Period.  Except as set forth below, the amount of
Compensation to be deducted from a Participant’s Compensation during each pay
period shall be determined by the Participant’s subscription agreement.

                           10.1      Commencement of Payroll Deductions. 
Payroll deductions shall commence on the first payday following the Offering
Date and shall continue to the end of the Offering Period unless sooner altered
or terminated as provided in the Plan.

                           10.2      Limitations on Payroll Deductions.  The
amount of payroll deductions with respect to the Plan for any Participant during
any pay period shall be in one percent (1%) increments not to exceed ten percent
(10%) of the Participant’s Compensation for such pay period.  Notwithstanding
the foregoing, the Board may change the limits on payroll deductions effective
as of a future Offering Date, as determined by the Board.  Amounts deducted from
Compensation shall be reduced by any amounts contributed by the Participant and
applied to the purchase of Company stock pursuant to any other employee stock
purchase plan qualifying under Section 423 of the Code.

                           10.3      Election to Change or Stop Payroll
Deductions.  During an Offering Period, a Participant may elect to increase or
decrease the amount deducted or stop deductions from his or her Compensation by
filing an amended subscription agreement with the Company on or before the
“Change Notice Date.”  The “Change Notice Date” shall initially be the seventh
(7th) day prior to the end of the first pay period for which such election is to
be effective; however, the Company may change such Change Notice Date from time
to time.  A Participant who elects to decrease the rate of his or her payroll
deductions to zero percent (0%) shall nevertheless remain a Participant in the
current Offering Period unless such Participant subsequently withdraws from the
Offering or the Plan as provided in Sections 13.1 and 13.2, respectively, or is
automatically withdrawn from the Offering as provided in Section 13.4.

                           10.4      Participant Accounts.  Individual Plan
accounts shall be maintained for each Participant.  All payroll deductions from
a Participant’s Compensation shall be credited to such account and shall be
deposited with the general funds of the Company.  All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose.

                           10.5      No Interest Paid.  Interest shall not be
paid on sums deducted from a Participant’s Compensation pursuant to the Plan.

                           10.6      Company Established Procedures.  The
Company may, from time to time, establish or change (a) a minimum required
payroll deduction amount for participation in an Offering, (a) limitations on
the frequency or number of changes in the rate of payroll deduction during an
Offering, (c) an exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, (d) payroll deduction in excess of or less than the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of subscription agreements, (e) the date(s) and manner
by which the Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan, or (vi) such other limitations or procedures as
deemed advisable by the Company in the Company’s sole discretion which are
consistent with the Plan and in accordance with the requirements of Section 423
of the Code.

             11.        Purchase of Shares.

                           11.1      Exercise of Purchase Right.  On each
Purchase Date of an Offering Period, each Participant who has not withdrawn from
the Offering or whose participation in the Offering has not terminated on or
before such Purchase Date shall automatically acquire pursuant to the exercise
of the Participant’s Purchase Right the number of whole shares of Stock arrived
at by dividing the total amount of the Participant’s accumulated payroll
deductions for the Purchase Period by the Purchase Price; provided, however, in
no event shall the number of shares purchased by the Participant during an
Offering Period exceed the number of shares subject to the Participant’s
Purchase Right.  No shares of Stock shall be purchased on a Purchase Date on
behalf of a Participant whose participation in the Offering or the Plan has
terminated on or before such Purchase Date.

                           11.2      Return of Cash Balance.  Any cash balance
remaining in the Participant’s Plan account shall be refunded to the Participant
as soon as practicable after the Purchase Date.  In the event the cash to be
returned to a Participant pursuant to the preceding sentence is an amount less
than the amount necessary to purchase a whole share of Stock, the Company may
establish procedures whereby such cash is maintained in the Participant’s Plan
account and applied toward the purchase of shares of Stock in the subsequent
Purchase Period or Offering Period.

                           11.3      Tax Withholding.  At the time a
Participant’s Purchase Right is exercised, in whole or in part, or at the time a
Participant disposes of some or all of the shares of Stock he or she acquires
under the Plan, the Participant shall make adequate provision for the foreign,
federal, state and local tax withholding obligations of the Participating
Company Group, if any, which arise upon exercise of the Purchase Right or upon
such disposition of shares, respectively.  The Participating Company Group may,
but shall not be obligated to, withhold from the Participant’s compensation the
amount necessary to meet such withholding obligations.

                           11.4      Expiration of Purchase Right.  Any portion
of a Participant’s Purchase Right remaining unexercised after the end of the
Offering Period to which such Purchase Right relates shall expire immediately
upon the end of such Offering Period.

             12.        Limitations on Purchase of Shares; Rights as a
Stockholder.

                           12.1      Fair Market Value Limitation. 
Notwithstanding any other provision of the Plan, no Participant shall be
entitled to purchase shares of Stock under the Plan (or any other employee stock
purchase plan which is intended to meet the requirements of Section 423 of the
Code sponsored by the Company or a Parent Corporation or Subsidiary Corporation)
at a rate which exceeds $25,000 in Fair Market Value, which Fair Market Value is
determined for shares purchased during a given Offering Period as of the
Offering Date for such Offering Period (or such other limit as may be imposed by
the Code), for each calendar year in which the Participant participates in the
Plan (or any other employee stock purchase plan described in this sentence).

                           12.2      Pro Rata Allocation.  In the event the
number of shares of Stock which might be purchased by all Participants in the
Plan exceeds the number of shares of Stock available in the Plan, the Company
shall make a pro rata allocation of the remaining shares in as uniform a manner
as shall be practicable and as the Company shall determine to be equitable.

                           12.3      Rights as a Stockholder and Employee.  A
Participant shall have no rights as a stockholder by virtue of the Participant’s
participation in the Plan until the date of the issuance of a stock certificate
for the shares of Stock being purchased pursuant to the exercise of the
Participant’s Purchase Right.  No adjustment shall be made for cash dividends or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued.  Nothing herein shall confer upon a
Participant any right to continue in the employ of the Participating Company
Group or interfere in any way with any right of the Participating Company Group
to terminate the Participant’s employment at any time.

             13.        Withdrawal.

                           13.1      Withdrawal From an Offering.  A Participant
may withdraw from an Offering by signing and delivering to the Company’s payroll
or other designated office a written notice of withdrawal on a form provided by
the Company for such purpose.  Such withdrawal may be elected at any time prior
to the end of an Offering Period; provided, however, if a Participant withdraws
after a Purchase Date, the withdrawal shall not affect shares of Stock acquired
by the Participant on such Purchase Date.  Unless otherwise indicated,
withdrawal from an Offering shall not result in a withdrawal from the Plan or
any succeeding Offering therein.  By withdrawing from an Offering effective as
of the close of a given Purchase Date, a Participant may have shares of Stock
purchased on such Purchase Date and immediately commence participation in the
new Offering commencing immediately after such Purchase Date.  A Participant is
prohibited from again participating in an Offering at any time following
withdrawal from such Offering.  The Company may impose, from time to time, a
requirement that the notice of withdrawal be on file with the Company’s payroll
office or other designated office for a reasonable period prior to the
effectiveness of the Participant’s withdrawal from an Offering.

                           13.2      Withdrawal from the Plan.  A Participant
may withdraw from the Plan by signing and delivering to the Company’s payroll
office or other designated office a written notice of withdrawal on a form
provided by the Company for such purpose.  Withdrawals made after a Purchase
Date shall not affect shares of Stock acquired by the Participant on such
Purchase Date.  In the event a Participant voluntarily elects to withdraw from
the Plan, the Participant may not resume participation in the Plan during the
same Offering Period, but may participate in any subsequent Offering under the
Plan by again satisfying the requirements of Sections 5 and 7.1.  The Company
may impose, from time to time, a requirement that the notice of withdrawal be on
file with the Company’s payroll office or other designated office for a
reasonable period prior to the effectiveness of the Participant’s withdrawal
from the Plan.

                           13.3      Return of Payroll Deductions.  Upon a
Participant’s withdrawal from an Offering or the Plan pursuant to Sections 13.1
or 13.2, respectively, the Participant’s accumulated payroll deductions which
have not been applied toward the purchase of shares of Stock shall be returned
as soon as practicable after the withdrawal, without the payment of any
interest, to the Participant, and the Participant’s interest in the Offering or
the Plan, as applicable, shall terminate.  Such accumulated payroll deductions
may not be applied to any other Offering under the Plan.

                           13.4      Automatic Withdrawal From an Offering.  If
the Fair Market Value of a share of Stock on a Purchase Date of an Offering
(other than the final Purchase Date of such Offering) is less than the Fair
Market Value of a share of Stock on the Offering Date for such Offering, then
every Participant shall automatically (a) be withdrawn from such Offering at the
close of such Purchase Date and after the acquisition of shares of Stock for
such Purchase Period and (b) be enrolled in the Offering commencing on the first
business day subsequent to such Purchase Period.  A Participant may elect not to
be automatically withdrawn from an Offering Period pursuant to this Section 13.4
by delivering to the Company not later than the close of business on the last
day before the Purchase Date a written notice indicating such election.

                           13.5      Waiver of Withdrawal Right.  The Company
may, from time to time, establish a procedure pursuant to which a Participant
may elect, at least six (6) months prior to a Purchase Date, to have all payroll
deductions accumulated in his or her Plan account as of such Purchase Date
applied to purchase shares of Stock under the Plan, and (a) to waive his or her
right to withdraw from the Offering or the Plan and (b) to waive his or her
right to increase, decrease, or cease payroll deductions under the Plan from his
or her Compensation during the Purchase Period ending on such Purchase Date. 
Such election shall be made in writing on a form provided by the Company for
such purpose and must be delivered to the Company not later than the close of
business on the day preceding the date which is six (6) months before the
Purchase Date for which such election is to first be effective.

             14.        Termination of Employment or Eligibility.  Termination
of a Participant’s employment with the Company for any reason, including
retirement, disability or death or the failure of a Participant to remain an
Eligible Employee, shall terminate the Participant’s participation in the Plan
immediately.  In such event, the payroll deductions credited to the
Participant’s Plan account since the last Purchase Date shall, as soon as
practicable, be returned to the Participant or, in the case of the Participant’s
death, to the Participant’s legal representative, and all of the Participant’s
rights under the Plan shall terminate.  Interest shall not be paid on sums
returned to a Participant pursuant to this Section 14.  A Participant whose
participation has been so terminated may again become eligible to participate in
the Plan by again satisfying the requirements of Sections 5 and 7.1.

             15.        Transfer of Control.

                           15.1      Definitions.

                                        (a)         An “Ownership Change Event”
shall be deemed to have occurred if any of the following occurs with respect to
the Company:  (i) the direct or indirect sale or exchange in a single or series
of related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company; (ii) a merger or consolidation
in which the Company a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company; or (iv) a liquidation or
dissolution of the Company.

                                        (b)        A “Transfer of Control” shall
mean an Ownership Change Event or a series of related Ownership Change Events
(collectively, the “Transaction”) wherein the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be.  For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations.  The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

                           15.2      Effect of Transfer of Control on Purchase
Rights.  In the event of a Transfer of Control, the surviving, continuing,
successor, or purchasing corporation or parent corporation thereof, as the case
may be (the “Acquiring Corporation”), may assume the Company’s rights and
obligations under the Plan or substitute substantially equivalent Purchase
Rights for stock of the Acquiring Corporation.  If the Acquiring Corporation
elects not to assume or substitute for the outstanding Purchase Rights, the
Board may, in its sole discretion and notwithstanding any other provision herein
to the contrary, adjust the Purchase Date of the then current Purchase Period to
a date on or before the date of the Transfer of Control, but shall not adjust
the number of shares of Stock subject to any Purchase Right.  All Purchase
Rights which are neither assumed or substituted for by the Acquiring Corporation
in connection with the Transfer of Control nor exercised as of the date of the
Transfer of Control shall terminate and cease to be outstanding effective as of
the date of the Transfer of Control.  Notwithstanding the foregoing, if the
corporation the stock of which is subject to the outstanding Purchase Rights
immediately prior to an Ownership Change Event described in Section 15.1(a)(i)
constituting a Transfer of Control is the surviving or continuing corporation
and immediately after such Ownership Change Event less than fifty percent (50%)
of the total combined voting power of its voting stock is held by another
corporation or by other corporations that are members of an affiliated group
within the meaning of Section 1504(a) of the Code without regard to the
provisions of Section 1504(b) of the Code, the outstanding Purchase Rights shall
not terminate unless the Board otherwise provides in its sole discretion.

             16.        Nontransferability of Purchase Rights.  A Purchase Right
may not be transferred in any manner otherwise than by will or the laws of
descent and distribution and shall be exercisable during the lifetime of the
Participant only by the Participant.  The Company, in its absolute discretion,
may impose such restrictions on the transferability of the shares purchasable
upon the exercise of a Purchase Right as it deems appropriate and any such
restriction shall be set forth in the respective subscription agreement and may
be referred to on the certificates evidencing such shares.

             17.        Reports.  Each Participant who exercised all or part of
his or her Purchase Right for a Purchase Period shall receive, as soon as
practicable after the Purchase Date of such Purchase Period, a report of such
Participant’s Plan account setting forth the total payroll deductions
accumulated, the number of shares of Stock purchased, the Purchase Price for
such shares, the date of purchase and the remaining cash balance to be refunded
or retained in the Participant’s Plan account pursuant to Section 11.2, if any. 
Each Participant shall be provided information concerning the Company equivalent
to that information generally made available to the Company’s common
stockholders.

             18.        Restriction on Issuance of Shares.  The issuance of
shares under the Plan shall be subject to compliance with all applicable
requirements of foreign, federal or state law with respect to such securities. 
A Purchase Right may not be exercised if the issuance of shares upon such
exercise would constitute a violation of any applicable foreign, federal or
state securities laws or other law or regulations.  In addition, no Purchase
Right may be exercised unless (a) a registration statement under the Securities
Act of 1933, as amended, shall at the time of exercise of the Purchase Right be
in effect with respect to the shares issuable upon exercise of the Purchase
Right, or (b) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Purchase Right may be issued in accordance with
the terms of an applicable exemption from the registration requirements of said
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained. 
As a condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

             19.        Legends.  The Company may at any time place legends or
other identifying symbols referencing any applicable foreign, federal or state
securities law restrictions or any provision convenient in the administration of
the Plan on some or all of the certificates representing shares of Stock issued
under the Plan.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to a Purchase Right in the possession of the Participant in order to
carry out the provisions of this Section.  Unless otherwise specified by the
Company, legends placed on such certificates may include but shall not be
limited to the following:

             “THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE
CORPORATION TO THE REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN
EMPLOYEE STOCK PURCHASE PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.  THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY
SHALL NOTIFY THE CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE
REGISTERED HOLDER HEREOF MADE ON OR BEFORE               , 19  .  THE REGISTERED
HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE REGISTERED HOLDER’S
NAME (AND NOT IN THE NAME OF ANY NOMINEE) PRIOR TO THIS DATE.”

             20.        Notification of Sale of Shares.  The Company may require
the Participant to give the Company prompt notice of any disposition of shares
acquired by exercise of a Purchase Right within two years from the date of
granting such Purchase Right or one year from the date of exercise of such
Purchase Right.  The Company may require that until such time as a Participant
disposes of shares acquired upon exercise of a Purchase Right, the Participant
shall hold all such shares in the Participant’s name (and not in the name of any
nominee) until the lapse of the time periods with respect to such Purchase Right
referred to in the preceding sentence.  The Company may direct that the
certificates evidencing shares acquired by exercise of a Purchase Right refer to
such requirement to give prompt notice of disposition.

             21.        Amendment or Termination of the Plan.  The Board may at
any time amend or terminate the Plan, except that (a) such termination shall not
affect Purchase Rights previously granted under the Plan, except as permitted
under the Plan, and (b) no amendment may adversely affect a Purchase Right
previously granted under the Plan (except to the extent permitted by the Plan or
as may be necessary to qualify the Plan as an employee stock purchase plan
pursuant to Section 423 of the Code or to obtain qualification or registration
of the shares of Stock under applicable foreign, federal or state securities
laws).  In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would authorize the sale of more shares than are

authorized for issuance under the Plan or would change the definition of the
corporations that may be designated by the Board as Participating Companies.

             22.        Continuation of Initial Plan as to Outstanding Purchase
Rights.  Any other provision of the Plan to the contrary notwithstanding, the
terms of the Initial Plan shall remain in effect and apply to all Purchase
Rights granted pursuant to the Initial Plan.

             IN WITNESS WHEREOF, the undersigned Secretary of the Company
certifies that the foregoing sets forth the Zoran Corporation Amended and
Restated 1995 Employee Stock Purchase Plan as duly adopted by the Board of
Directors of the Company on January 24, 1996 and amended through April 17, 2001.

 

                                                                                            
                                                                  

                                                                                            
Secretary

PLAN HISTORY

October 13, 1995 Board adopts Initial Plan, with an initial reserve of 150,000
shares (post the 1:3 reverse stock split on 12/14/95). December 14, 1995
Effective date of stockholder action by consent without meeting, approving
Initial Plan, with an initial reserve of 150,000 shares (post the 1:3 reverse
stock split on 12/14/95). December 14, 1995 The Plan initially was effective
December 14, 1995, the effective date of the initial registration by the Company
of its Stock under Section 12 of the Exchange Act. January 24, 1996 Subject to
stockholder approval, Board amends and restates the Plan to increase the number
of shares subject to a purchase right and to eliminate a limit on the number of
shares purchasable in a calendar year less than the calendar year limit imposed
by Section 423 of the Code.  The amended and restated Plan will be effective as
of the date of commencement of the first offering under the Plan following
approval by the stockholders. May 23, 1996 Stockholders approve Plan, as amended
January 24, 1996. April 23, 1997 Board amends Plan to increase share reserve by
150,000 shares to 300,000 shares and to permit increases in the rate of payroll
deductions. June 6, 1997 Stockholders approve amendment increasing share reserve
to 300,000 shares. __________, 1999 Board amends Plan to increase share reserve
by 100,000 shares to 400,000 shares. July 16, 1999 Stockholders approve
amendment increasing share reserve to 400,000 shares. June 18, 2000 Board amends
Plan to increase share reserve by 100,000 shares to 500,000 shares. July ___,
2000 Stockholders approve amendment increasing share reserve to 500,000 shares.
April 17, 2001 Board amends Plan to increase share reserve by 50,000 shares to
550,000 shares. June 29, 2001 Stockholders approve amendment increasing share
reserve to 550,000 shares.

ZORAN CORPORATION
1995 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

o         Original Application for participation commencing with the Offering
Period beginning _________________________, 200__.

o         Change in Percentage of Payroll Deductions effective with the pay
period ending _________________________, 200__.

             I hereby elect to participate in the 1995 Employee Stock Purchase
Plan (the “Plan”) of Zoran Corporation (the “Company”) and subscribe to purchase
shares of the Company’s common stock as determined in accordance with the terms
of the Plan.

             I hereby authorize payroll deductions in the amount of           
    percent (in 1% increments not to exceed 10%) of my “Compensation” (as
defined in the Plan) from each paycheck throughout the “Offering Period” (as
defined in the Plan) in accordance with the terms of the Plan.  I understand
that these payroll deductions will be accumulated for the purchase of shares of
common stock of the Company at the applicable purchase price determined in
accordance with the Plan.  I further understand that, except as otherwise set
forth in the Plan, shares will be purchased for me automatically on the last day
of each Purchase Period unless I withdraw from the Plan or from the Offering by
giving written notice to the Company or unless I terminate employment.

             I further understand that I will automatically participate in each
subsequent Offering which commences immediately after the last day of an
Offering in which I am participating under the Plan until such time as I file
with the Company a notice of withdrawal from the Plan on such form as may be
established from time to time by the Company or I terminate employment.

             Shares purchased for me under the Plan should be issued in the name
set forth below.  (I understand that shares may be issued either in my name
alone or together with my spouse as community property or in joint tenancy.)

NAME:

--------------------------------------------------------------------------------

ADDRESS:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

MY SOCIAL SECURITY NUMBER:

--------------------------------------------------------------------------------

 

             I hereby authorize withholding from my compensation in order to
satisfy the foreign, federal, state and local tax withholding obligations, if
any, which may arise upon my purchase of shares under the Plan and/or upon my
disposition of shares I acquired under the Plan.  I hereby agree that until I
dispose of the shares, unless otherwise permitted by the Company, I will hold
all shares I acquire under the Plan in the name entered above (and not in the
name of any nominee) for at least two (2) years from the first day of the
Offering Period in which, and at least one (1) year from the Purchase Date on
which, I acquired such shares.  I further agree that I will promptly notify the
Chief Financial Officer of the Company in writing of any transfer of such shares
prior to the end of the periods referred to in the preceding sentence.

             I am familiar with the provisions of the Plan and hereby agree to
participate in the Plan subject to all of the provisions thereof.  I understand
that the Board of Directors of the Company reserves the right to amend the Plan
and my right to purchase stock under the Plan as may be necessary to qualify the
Plan as an employee stock purchase plan as defined in Section 423 of the
Internal Revenue Code of 1986, as amended, or to obtain qualification or
registration of the Company’s common stock to be issued out of the Plan under
applicable foreign, federal and state securities laws.  I understand that the
effectiveness of this subscription agreement is dependent upon my eligibility to
participate in the Plan.

Date: ________________________ Signature:
______________________________________________       Name Printed
___________________________________________

ZORAN CORPORATION
1995 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL

             I hereby elect to withdraw from the offering of the common stock of
Zoran Corporation (the “Company”) under the Company’s 1995 Employee Stock
Purchase Plan (the “Plan”) which began on _________________________, 200__ and
in which I am currently participating (the “Current Offering”).

             Make one election under section A and one election under section B:

A.         Current Offering.  As to my participation in the current purchase
period (the “Current Purchase Period”) of the Current Offering under the Plan, I
elect as follows (check one):

o         1.          I elect to terminate my participation in the Current
Purchase Period immediately.

             I hereby request that all payroll deductions credited to my account
under the Plan (if any) not previously used to purchase shares under the Plan
shall not be used to purchase shares on the last day of the Current Purchase
Period.  Instead, I request that all such amounts be paid to me as soon as
practicable.  I understand that this election immediately terminates my interest
in the Current Offering.

o         2.          I elect to terminate my participation in the Current
Offering following my purchase of shares on the last day of the Current Purchase
Period.

             I hereby request that all payroll deductions credited to my account
under the Plan (if any) not previously used to purchase shares under the Plan
shall be used to purchase shares on the last day of the Current Purchase
Period.  I understand that this election will terminate my interest in the
Current Offering immediately following such purchase.  I request that any cash
balance remaining in my account under the Plan after my purchase of shares be
returned to me as soon as practicable.

             I understand that if no election is made as to participation in the
Current Offering under the Plan, I will be deemed to have elected to participate
in the Current Offering.

B.          Future Offerings.  As to my participation in future offerings of
common stock under the Plan, I elect as follows (check one):

o         1.          I elect to participate in future offerings under the Plan.

             I understand that by making this election I will participate in the
next offering under the Plan commencing subsequent to the Current Offering, and
in each subsequent offering commencing immediately after the last day of an
offering in which I participate, until such time as I elect to withdraw from the
Plan or from any such subsequent offering.

o         2.          I elect not to participate in future offerings under the
Plan.

             I understand that by making this election I terminate my interest
in the Plan and that no further payroll deductions will be made unless I elect
in accordance with the Plan to become a participant in another offering under
the Plan.

             I understand that if no election is made as to participation in
future offerings under the Plan, I will be deemed to have elected to participate
in such future offerings.

Date:                                                                     
Signature:
                                                                                                         

                                                                              
Name Printed:
                                                                                                  

 